“Case 1:20-cr- - ocument 34 Filed 10/2 olorado Page 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00050-WJM

UNITED STATES OF AMERICA
Plaintiff,

V.

ALICIA MORELLI,

Defendant.

 

PLEA AGREEMENT

 

The United States of America (the government), by Jason R. Dunn, United
States Attorney for the District of Colorado, through Assistant United States Attorney
Peter McNeilly, and the defendant, Alicia Morelli, personally and by counsel, Mary V.
Butterton, Assistant Federal Public Defender, submit the following Plea Agreement

pursuant to D.C.COLO.LCrR 11.1.

l. AGREEMENT
The defendant agrees to plead guilty to Count 1 of the Indictment, charging a
violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C), Distribution of
a Mixture or Substance Containing a Detectable Amount of Heroin, a Schedule |
Controlled Substance, Resulting in Death. The defendant will also admit the notice of

forfeiture and waive certain appellate rights, as explained in greater detail below.

Court Exhibit

1

 

 
ase 1:20-cr-00050-WJ ocument 34 File olorado Page. 2 of 14

In exchange for the defendant’s plea of guilty and waiver of certain appellate
rights, the United States agrees to recommend the Court give the defendant full credit
for acceptance of responsibility per United States Sentencing Guidelines (USSG)
§3E1.1, unless the defendant engages in conduct that qualifies for the obstruction of
justice enhancement under §§ 3C1.1 and 3E1.1, comment (note 4) between the time of
the guilty plea and sentencing.

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement,
the defendant knowingly and voluntarily waives the right to appeal any matter in
connection with this prosecution, conviction, or sentence unless it meets one of the
following criteria: (1) the sentence exceeds the maximum penalty provided in the statute
of conviction; (2) the sentence of imprisonment exceeds the sentence of imprisonment
recommended by the government; or (3) the government appeals the sentence
imposed. If any of these three criteria apply, the defendant may appeal on any ground
that is properly available in an appeal that follows a guilty plea.

The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to,
a motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the
defendant from seeking relief otherwise available in a collateral attack on any of the
following grounds: (1) the defendant should receive the benefit of an explicitly

retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant

 

 
ase 1:20-cr-0 - ocumen le Q 'USDC Colorado Page 3 of 1

was deprived of the effective assistance of counsel; or (3) the defendant was prejudiced

by prosecutorial misconduct.

ll. ELEMENTS OF THE OFFENSE

The parties agree that the elements of the offense to which this plea is being
tendered are as follows:'

First: The defendant knowingly or intentionally distributed a controlled substance
as charged;

Second: The substance was in fact a mixture or substance containing a
detectable amount of heroin, a Schedule | controlled substance;

Third: Death resulted from the use of the mixture or substance containing a

detectable amount of heroin.

lll. STATUTORY PENALTIES

The statutory penalty for Count 1 of the Indictment is not less than 20 years and
not more than more than life imprisonment; not more than a $1,000,000 fine; not less
than three years, but not more than life of supervised release; and a $100 special
assessment fee.

A violation of any condition of supervised release may result in a separate prison

sentence and additional supervision.

 

1 40th Circuit Pattern Jury Instruction 2.85.1, Controlled Substances—Distrioution Resulting in Death (2018).
3

 
 

Case 1:20-cr-Q0050-WJM Document 34 Filed 10/27/20 USDC Colorado Page 4 of 14

IV. COLLATERAL CONSEQUENCES
The conviction may cause the loss of civil rights, including but not limited to the

rights to possess firearms, vote, hold elected office, and sit on a jury.

V. STIPULATION OF FACTS

The parties agree that there is a factual basis for the guilty plea that the
defendant will tender pursuant to this plea agreement. That basis is set forth below.
Because the Court must, as part of its sentencing methodology, compute the advisory
guideline range for the offense of conviction, consider relevant conduct, and consider
the other factors set forth in 18 U.S.C. § 3553, additional facts may be included below
which are pertinent to those considerations and computations. To the extent the parties
disagree about the facts set forth below, the stipulation of facts identifies which facts are
known to be in dispute at the time of the execution of the plea agreement.

This stipulation of facts does not preclude either party from hereafter presenting
the Court with additional facts which do not contradict facts to which the parties have
stipulated and which are relevant to the Court’s guideline computations, to other 18
U.S.C. § 3553 factors, or to the Court’s overall sentencing decision.

The parties agree that the date on which relevant conduct began is on or about
June 18, 2019.

The parties further agree as follows:

The Defendant Sells Heroin to M.H.
Which Results in M.H.’s Death

On June 19, 2019, Denver Police Department officers responded to an

apartment at 1011 Colorado Boulevard, Denver, Colorado, on the report of an

 

 
ase 1:20-cr- - ocument le olorado Page 5 0

unresponsive female. Upon arrival, first responders located a female, later identified as
M.H., lying supine on the bedroom floor. A syringe with needle, a spoon with liquid, and
an amount of suspected heroin were located on a table next to where M.H. was lying.
M.H. was pronounced dead at 12:11 p.m., but a time of death has not been estimated.
On June 20, Dr. Meredith A. Frank, M.D., a forensic pathologist and the Assistant
Medical Examiner for the City and County of Denver, performed an autopsy on M.H. Dr.
Frank determined M.H. died as a result of the “toxic effects of heroin,” and the manner

of death was “accident.”

 

As part of the investigation into M.H.’s death, a Denver Police homicide detective
spoke to M.H.’s brother. M.H.’s brother advised the detective that, after M.H. was found
dead, M.H.’s brother obtained and accessed M.H.’s cell phone. M.H.’s brother observed
several text messages between a possible heroin dealer and M.H., which appeared to
have occurred just prior to M.H.’s death. M.H.’s brother stated that the heroin dealer
appeared to be using phone number (720) 791-5073. M.H.’s brother also discovered
that M.H. appeared to have obtained that phone number on an internet forum which
exists to facilitate narcotics transactions. At the homicide detective’s urging, M.H.’s
brother provided all this information and M.H.’s cell phone to federal task force officers
assigned to the Drug Enforcement Administration’s Front Range Task Force.

The DEA task force officers searched M.H.’s phone and observed a string of text
messages between M.H. and the defendant, who was using phone number (720) 791-
5073. The text exchange occurred on the evening of June 18, 2019, at approximately
9:05 p.m.—the night before M.H. was found dead in her apartment. The following text

messages were part of that exchange:
ase 1:20-cr- - ocument Filed 10/2 7/2 olorado Page 60

Morelli: Hey | am so sorry, | got wrapped up, | had like a rush of the way. If you
want to come, | can come now. Where are you?

M.H.: Ok, dope, I’m near Congress Park, does that work for you?

Morelli: Do you want to meet at Congress Park?

M.H.: Yeah that works, I'll park in their lot. How soon can you be there?

Morelli: 20 minutes or less.

Morelli: How much do you want?

M.H.: Will you do just a g?

Morelli: Yes, it’s $80

M.H.: Perfect, see you then. ~
“G” is a common street term when referring to a gram. The text exchange continued
with the two parties agreeing on and arranging a meet location. After these text
messages, the defendant met briefly with M.H. and sold her a gram of heroin.

The text string with the defendant on M.H.’s phone concluded at 10:22 p.m. on
June 18 with the defendant texting, “Let me know what you think and call me anytime,
your one of the few girls | have, lol, it’s nice.” Then, on June 19, at 1:54 p.m., the
defendant texted, “What did you think of the quality?” That message went unanswered
because M.H. was dead.

The defendant admits she knowingly and intentionally distributed a controlled
substance to M.H. on or about June 18, 2019; that the controlled substance she
distributed was heroin; and that M.H.’s death resulted from the use of the heroin the

defendant distributed.

 
ase 1:20-cr-O00050-WJM Document le olorado Page / of 14°

An Undercover Officer Buys 1.879 Grams of Heroin
from the Defendant on June 25, 2019

On June 25, 2019, DEA Task Force Officer Jason Brest set up an undercover
heroin purchase with the defendant by contacting her on phone number (720) 791-
5073. Brest sent the defendant a text message, requesting to meet in the area of the
Safeway parking lot at 6460 E Yale Avenue, Denver, Colorado. Brest told the defendant
he wanted to buy two grams of heroin. The defendant replied, via text message, that
two grams of heroin would cost $160. The defendant then agreed to meet Brest and
provide him with the heroin.

Members of the Front Range Task Force set up surveillance in the area of the
Safeway parking lot at 6460 E. Yale Avenue. At 1:25 p.m., Brest drove to the area to
wait for the defendant to arrive. At about 2:12 p.m., the defendant texted Brest to say
she had arrived and was parked at the gas station located in the same parking lot. Brest
got out of his undercover vehicle and walked toward the gas station. He looked around
and, after not seeing anyone at the gas station, began to walk back to his vehicle. When
he did, a gold Honda Civic bearing Colorado license plate OUZ450 pulled up next to
him. The defendant rolled the driver’s side window down and told Brest to follow her to a
neighborhood. Brest told the defendant he needed to hurry and get back to work, but he
agreed to follow her.

The defendant pulled out of the parking lot quickly, making it impossible for Brest
to follow her. She sent Brest a text message which said, “You freaked me out because
you don’t want to follow me to a side street are you a cop?” Brest replied and asked the
defendant to come back because he was “sick” (meaning he was feeling the effects of

heroin withdrawal). The defendant replied, “Do you have anything showing that you do

 
ase 1'20-Cr- - ocumen le USD olorado age oO

Heroin like do you have a needle or a straw or something.” Brest responded he would
show her his “tracks.” The defendant asked Brest to send her “pics.” Brest sent a picture
of what looked like track marks. Brest also told the defendant he had back surgery and
would show her his scar on his back. A short time later, the defendant appeared back in
the parking lot at 6460 E. Yale Avenue and pulled her car next to Brest. She rolled her
passenger side window down and again told Brest to follow her.

Brest followed the defendant out of the parking lot and south on Monaco Street to
Bates Avenue. The defendant turned east on Bates Avenue and pulled over. Brest
pulled his vehicle behind her. The defendant immediately got out of her car and began
to walk back to Brest’s vehicle. Brest got out of his vehicle and met the defendant in the
street between the two vehicles. Brest pulled up the back of his shirt and showed the
defendant a large scar on his back from back surgery. The defendant then said, “Ok
sorry, here you go.” The defendant handed Brest two baggies: one containing brown
powder heroin and one containing black tar heroin. In total, the bags contained 1.879
grams of heroin. Brest handed the defendant $160 in U.S. currency. The two got back in
their respective vehicles and left the area.

A short time later, Brest received a text message from the defendant which said,
“?m sorry | got so freaked out,” and another text message which stated, “I got you from
now on each bag contains two different kinds so plea make not of which one you like
better so | can give you that one next time.”

The Undercover Officer Buys 1.046 Grams of
Heroin from the Defendant on July 3, 2019

 

On July 3, 2019, at about 9:20 a.m., Brest contacted the defendant by text

message on phone number (720) 791-5073 to arrange another heroin deal. Brest

 
ase 1:20-cr- - ocument'34 File olorado Page 9 0

arranged to meet the defendant in the area of Home Depot at 3130 S. Sheridan
Boulevard, Denver, Colorado. Brest told the defendant he wanted to buy two grams of
heroin. The defendant agreed to meet Brest for the deal.

At about 11:40 a.m., Brest received a text from the defendant stating that she
only had a gram left and could bring it and then go get more from her source and bring
the rest to Brest at a later time. Brest agreed and the defendant said she was on her
way. Brest drove to the Home Depot parking lot at 11:50 a.m. to wait for the defendant.
Other agents set up in the parking lot to observe the undercover buy operation. At 12:03
p.m., the defendant pulled into the parking lot and parked directly to the north of Brest.
The defendant was driving the same gold Honda Civic she drove to the deal on June
25. Brest got out of his vehicle and met the defendant at the window of her car. Brest
handed the defendant $80 in U.S. currency. The defendant then handed Brest a plastic
baggie containing 1.046 grams of heroin. Brest walked away and the defendant drove
out of the parking lot.

After the deal, officers followed the defendant as she went and met with her
source of supply for heroin. Officers saw the defendant drive to the 9700 block of E. 7th
Avenue in Denver, Colorado. Shortly after the defendant parked, a blue/grey Jeep
Grand Cherokee parked in the area of the defendant’s car. The Jeep had a female
driver and a male front passenger. The male got out of the Jeep and into the front
passenger seat of the defendant’s car. After a short period, he got out and went back
into the Jeep. The defendant then sent Brest a text message informing him she had

resupplied with heroin from her source.

 
ase 1:20-cr-00050- ocument 3 le olorado Page 10 of 14

The Undercover Officer Buys 1.738 Grams of
Heroin from the Defendant on August 29, 2019

On August 29, 2019, at about 9:30 a.m., Brest contacted the defendant by text
message at (720) 791-5073 to arrange another heroin deal. Brest told the defendant he
wanted to buy two grams of heroin and arranged to meet her in the area of 52nd and
Sheridan Boulevard in Arvada, Colorado.

Brest arranged for surveillance at the Dollar General at 5300 Sheridan
Boulevard, Arvada, Colorado, and drove to the location at approximately 12:15 p.m. At
12:30 p.m., the defendant pulled into the parking lot and parked directly to the west of
Brest. The defendant was driving a silver Chevy Malibu with Colorado temporary license
plate 1116063. Brest got out of his vehicle and met the defendant at the window of her
car. Brest handed the defendant $160 in U.S. currency. In return, she handed hima
plastic baggie containing 1.738 grams of heroin. The defendant told Brest she was
driving a rental car because she was getting a new car because the Honda was totaled
by hail damage.

The Undercover Officer Buys 1.848 Grams of
Heroin from the Defendant on October 14, 2019

On October 14, 2019, Brest contacted the defendant by text message at (720)

791-5073 to arrange another heroin deal. Brest told the defendant he wanted to buy two

 

grams of heroin and arranged to meet her in the area of the Home Depot at 3130 S.
Sheridan Boulevard again.

Brest arranged for surveillance at the Home Depot and drove there around 12:50
p.m. At approximately 12:58 p.m., the defendant sent Brest a text message saying she

had arrived in the area and asked Brest where he parked. Brest directed the defendant

10
ase 1:20-cr- - ocumen le 1/20 USDC Colorado Page 11 of 14

to where his vehicle was parked. At 1:03 p.m., the defendant pulled into the parking lot
and parked directly to the south of Brest’s vehicle. The defendant was driving a black
Toyota Avalon with Colorado license plate YKO662. Brest got out of his vehicle and met
the defendant at the window of her car. Brest handed the defendant $160 in U.S.
currency and the defendant handed Brest a plastic baggie with 1.848 grams of black tar
heroin inside. Brest walked back to his vehicle and the defendant drove away.

The Undercover Officer Buys 2.027 Grams of
Heroin from the Defendant on October 30, 2019

On October 30, 2019, Brest again contacted the defendant on phone number
(720) 791-5073. Brest requested that the parties meet so Brest could purchase two
grams of heroin. The defendant agreed to meet Brest at the Wendy’s restaurant located
at 857 E. Colfax Avenue, Denver, Colorado. At approximately 3:45 p.m., Brest and the
defendant met at that location and the defendant provided Brest with 2.027 grams of
heroin in exchange for $160. At the conclusion of the controlled purchase on October

30, task force officers and uniformed officers arrested the defendant.

VI. ADVISORY GUIDELINE COMPUTATION AND 18 U.S.C. § 3553 ADVISEMENT
The parties understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under advisory guidelines issued by the United States
Sentencing Commission. In order to aid the Court in this regard, the parties set forth

below their estimate of the advisory guideline range called for by the United States

11

 
ase 1:20-cr- - Document le 20 olorado Page 12 0

Sentencing Guidelines. To the extent that the parties disagree about the guideline
computations, the recitation below identifies the matters which are in dispute.

A. The base guideline is §2D1.1(a)(2), with a base offense level of 38.
The are no adjustments for specific offense characteristics.
There are no victim-related, obstruction, or multiple count adjustments.

The adjusted offense level, therefore, would be 38.

moo pW

Acceptance of Responsibility: The defendant should receive a 3-level
decrease for acceptance of responsibility under §3E1.1, resulting in a total offense level
35.

F. Criminal History Category: The parties understand that the defendant’s
criminal history computation is tentative. The criminal history category is determined by
the Court based on the defendant’s prior convictions. Based on information currently
available to the parties, it is estimated that the defendant's Criminal History Category
would be I.

G. Assuming the criminal history facts known to the parties are correct, the
career offender/criminal livelihood/armed career criminal adjustments do not apply.

H. Imprisonment: The advisory guideline range of imprisonment for the sole
count resulting from an offense level of 35 and a Criminal History Category I is 240
months (the mandatory minimum sentence imposed by 21 U.S.C. § 841(b)(1)(C)).
However, in order to be as accurate as possible, with the criminal history category
undetermined at this time, the estimated offense level for the sole count could
conceivably result in a range from 240 months (the mandatory minimum sentence

imposed by 21 U.S.C. § 841(b)(1)(C)) to 365 (top of Category VI). The guideline range

12

 
‘Case 1:20-cr- 1Q- Document le olorado Page 13 0

would not exceed, in any case, the statutory maximum applicable to the count of
conviction.

I. Fine: Pursuant to guideline §5E1.2 and 21 U.S.C. § 841(b)(1)(C),
assuming the estimated offense level of 35, the fine range for this offense would be
$40,000 to $1,000,000, plus applicable interest and penalties.

J. Supervised Release: Pursuant to guideline §5D1.2 and 21 U.S.C. §
841(b)(1)(C), if the Court imposes a term of supervised release, that term is at least 3
years and up to life.

The parties understand that, although the Court will consider the parties’
estimate, the Court must make its own determination of the guideline range. In doing so,
the Court is not bound by the position of any party.

No estimate by the parties regarding the guideline range precludes either party
from asking the Court, within the overall context of the guidelines, to depart from that
range at sentencing if that party believes that a departure is specifically authorized by
the guidelines or that there exists an aggravating or mitigating circumstance of a kind, or
to a degree, not adequately taken into consideration by the United States Sentencing
Commission in formulating the advisory guidelines. Similarly, no estimate by the parties
regarding the guideline range precludes either party from asking the Court to vary
entirely from the advisory guidelines and to impose a non-guideline sentence based on
other 18 U.S.C. § 3553 factors.

The parties understand that the Court is free, upon consideration and proper
application of all 18 U.S.C. § 3553 factors, to impose that reasonable sentence which it

deems appropriate in the exercise of its discretion and that such sentence may be less

13

 

 
ase 1:20-cr- - ocument Filed 10/2 7/2 olorado Page 140

than that called for by the advisory guidelines (in length or form), within the advisory
guideline range, or above the advisory guideline range up to and including
imprisonment for the statutory maximum term, regardless of any computation or position

of any party on any 18 U.S.C. § 3553 factor.

VIL ENTIRE AGREEMENT
This document (and any supplements) states the parties’ entire agreement.
There are no other promises, agreements (or “side agreements”), terms, conditions,
understandings, or assurances, express or implied. In entering this agreement, neither
the government nor the defendant has relied, or is relying, on any terms, promises,

conditions, or assurances not expressly stated in this agreement.

 

 

\ OL YEA fi bey NVA 2 l U
Date. (oO 2 LO peceews nears
Alicia Morelli
Defendant

Date: |/2t/20 page lol Le
utterton
Ate for Defendant

Date: _ /o/ + de |

Peter McNeilly,
Attorney for the Government

 

   

14

 
